Citation Nr: 1618517	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  94-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left testicular hydrocele.

2.  Whether new and material evidence has been received to reopen the claim for service connection for sinus bradycardia.
 
3.  Entitlement to service connection for a left eye disability. 

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for flat feet.

7.  Entitlement to service connection for a genitourinary disability, including hematuria, prostatitis, kidney stones, and cysts. 

8.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).

9.  Entitlement to service connection for headaches and memory loss on an organic basis.

10.  Entitlement to service connection for nephritis.

11.  Entitlement to service connection for peripheral vascular disease, hardening of the arteries, and calcified aorta.

12.  Entitlement to service connection for a skin disorder.

13.  Entitlement to service connection for diabetes mellitus. 

14.  Entitlement to service connection for lupus.

15.  Entitlement to service connection for Reynaud's disease. 

16.  Entitlement to service connection for a cardiovascular renal disease.

17.  Entitlement to service connection for colon polyps.

18.  Entitlement to service connection for a dental condition to include atrophy of the alveolar ridge.

19.  Entitlement to an effective date prior to July 18, 2006 for a grant of service connection for gastroesophageal reflux disease with hiatal hernia. 

20.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969, and was a member of the Reserves from February 1969 to November 1992, with numerous periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), including ACDUTRA from August 27, 1977 to September 10, 1977, on June 23, 1989, and from June 27, 1989 to July 8, 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In March 2002, the Board, in pertinent part, denied claims for service connection for left eye, cervical spine, low back, flat feet, genitourinary, psychiatric, headaches and memory loss, and stomach disorder disabilities, which were on appeal from rating decisions as early as October 1992.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In August 2005, the Court vacated the Board's March 2002 decision, and, in pertinent part, remanded the claims to the Board, as the Board had failed to address fully how VA had complied with notice requirements in 38 U.S.C.A. § 5103(a) (West 2014).  Since then, other issues which were brought to the Court in August 2005 were finally decided by VA, and so they are no longer on appeal.  

In May 2009, with the original October 1992 rating decision denying service connection for stomach disability still not final, the RO granted service connection for gastroesophageal reflux disease with hiatal hernia, effective from January 22, 2009.  The Veteran thereafter appealed the effective date for the grant of service connection for that disorder.  

In February 2010, the Board remanded issues once again to the RO. 

In June 2011, after receiving additional claims in 2010, the RO denied service connection for nephritis; peripheral vascular disease, hardening of arteries, and calcified aorta; colon polyps; skin growth; atrophy of the alveolar ridge; diabetes mellitus; lupus; Reynaud's syndrome; cardiovascular renal disease; sinus bradycardia; left testicle hydrocele; and TDIU.  The Veteran perfected appeals of those decisions and those issues also now before the Board on appeal.  

In April 2012, the RO changed the effective date for the grant of service connection for gastroesophageal reflux disease to July 18, 2006.

In August 2013, the Board remanded the case to the RO for a Board hearing.  That hearing was held in June 2015 before a Veterans Law Judge who is not available to decide the case at this time.  During the hearing, the Judge indicated that he was advancing the case on the docket.  In November 2015, the Veteran was offered the opportunity to have a hearing before another Veterans Law Judge who would decide his claims, but he declined.  The Judge who held the Veteran's November 1997 hearing has since retired.  

In June 2012, the Veteran claimed service connection for multiple myeloma.  In July 2015, he requested VA Vocational Rehabilitation benefits and testified on the matter of service connection for hemorrhoids, the latter of which was denied by the RO in October 1998 without an appeal being perfected following the March 2001 statement of the case on it.  These matters are referred to the RO for whatever action is appropriate.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a left testicle hydrocele in October 1998.  The Veteran did not appeal, nor was new and material evidence received within one year of the October 1998 notification of the decision.

2.  Since the final October 1998 decision denying service connection for a left testicle hydrocele, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  The RO denied service connection for sinus bradycardia in March 2001.  The Veteran did not appeal, nor was new and material evidence received within one year of the March 2001 notification of the decision.

4.  Since the final March 2001 decision denying service connection for sinus bradycardia, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

5.  The available competent and credible evidence of record does not show that any current left eye, cervical spine, low back, flat feet, genitourinary, psychiatric, headache, memory loss, nephritis, peripheral vascular disease, skin, diabetes, lupus, Reynaud's, cardiovascular renal disease, colon polyps, or compensable dental disorder is causally related to any period of service, including through incurrence, aggravation, and/or presumption where applicable.  

6.  Furthermore, the available competent and credible evidence of record does not show that the Veteran has a compensable dental disorder that was caused or aggravated by his service-connected disability gastroesophageal reflux disease with hiatal hernia.
 
7.  The Veteran's initial claim for service connection for gastroesophageal reflux disease with hiatal hernia was received on August 2, 1991, which was more than one year following his service discharge; evidence subsequently received shows that his service-connected gastroesophageal reflux disease is related to service manifestations first reported in May 1968.  


CONCLUSIONS OF LAW

1.  The October 1998 RO decision denying service connection for left testicle hydrocele is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria to reopen the claim for service connection for left testicle hydrocele based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 2001 RO decision denying service connection for sinus bradycardia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  The criteria to reopen the claim for service connection for sinus bradycardia based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for left eye, cervical spine, low back, flat feet, genitourinary, psychiatric, headaches and memory loss, nephritis, peripheral vascular disease, skin, diabetes mellitus, lupus, Reynaud's, cardiovascular renal, colon polyps, and dental disorders are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.381, 4.150 (2015).

6.  The criteria for an August 2, 1991 effective date, but not earlier, for the grant of service connection for gastroesophageal reflux disease with hiatal hernia, are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in June 2006, August 2010, and October 2010.  The gastroesophageal reflux disease effective date appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records as well as VA and other medical records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  In June 2007, the Veteran failed to report for a VA low back and cervical spine examination.  Through March 2010 and June 2011 statements, the Veteran indicated that he would not sit for another VA examination anywhere, and that he wants his case decided on the evidence in his claims folder.  This was shortly after VA advised him that it was requesting his assistance in obtaining any additional relevant records and that it was going to schedule him for further examinations which were necessary.  In light of this, the Board finds that further attempts to assist the Veteran with VA examinations or in offering to help obtain additional relevant evidence would be futile, and as such, are not required.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (the law does not require a useless act).  The Board likewise finds that it need not find that the examinations of record are adequate to decide the issues before proceeding with decisions on the claims, as the Veteran has indicated that he will not appear for further examinations and a decision is nevertheless necessary.  All known and available records relevant to the issues being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis, psychosis, organic diseases of the nervous system, cardiovascular-renal disease, including hypertension, and arteriosclerosis are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
 
The provisions of 38 C.F.R. § 3.306 indicate that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.
 
The term "active military service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State. 38 C.F.R. § 3.6(c), (d).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474   (1991). Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2014).

Claims based on a period of ACDUTRA or INACDUTRA are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to the presumption of aggravation.  Smith v. Shinseki, 24 Vet. App. 40   (2010).  Appellants who establish "Veteran" status for a prior period of service may be entitled to the presumption of soundness for a subsequent period of service under certain conditions.  Id. at 45-46.  For claims based on aggravation of a pre-existing condition during a period of ACDUTRA or INACDUTRA, the appellant must show that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.   

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

I.  Applications to reopen

Left testicle

The RO denied service connection for left testicle hydrocele in October 1998 and notified the Veteran of its decision and of his right to appeal it within 1 year in October 1998.  No appeal was filed and no additional evidence was received within 1 year of the October 1998 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that service treatment records and Reserves records were negative for the claimed condition.  The Veteran had claimed that a lump of the testicle was the result of an injury in 1989 while running.  He stated that he smashed his testicle on some object that was there.  There was no evidence that it was incurred in or aggravated by service.  On evaluation in September 1991, the Veteran was noted to have a small stone within his scrotal sac.  On evaluation in August 1996, a history of left epididymitis was reported, as was a testicle mass in 1989.  A May 1997 medical record which was of record at the time showed that the Veteran complained of tenderness of the epididymis.  No mass was palpated, but there was mild thickening.  In March 1998, there was an impression of epididymitis.  

The Veteran applied to reopen in October 2010.  Since the final October 1998 RO decision, no new and material evidence has been received with respect to this issue.  A scrotal ultrasound in November 1998 showed a normal left testicle with no obvious masses.  There was no obvious abnormality and no evidence of epididymitis.  There was a moderate hydrocele, but it was on the right.  A December 2006 VA medical record shows an assessment of left epididymitis.  A VA examiner examined the Veteran's left testicle in October 2007 and indicated that he had a normal left testicle, seminal vesicle, and vas deferens.  No evidence has been submitted tending to show that a current left testicle disorder may be related to service.  Accordingly, the claim may not be reopened.  

Sinus bradycardia

The RO denied service connection for sinus bradycardia in March 2001 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed and no additional evidence was received within 1 year of the March 2001 notice.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The basis of the decision was that the Veteran's sinus bradycardia, found on an EKG in September 1980, was not a disease or injury, and so service connection could not be granted for it.  

Since the March 2001 decision, the Veteran applied to reopen, and reported in June 2009 that an Air Force flight surgeon at Hurlburt Air Force Base, Florida discovered that he had a heart problem known as bradycardia.  The Board concludes that no new and material evidence has been received with respect to this issue.  No evidence has been submitted tending to show that the Veteran's sinus bradycardia is a disease or injury, and thus, subject to service connection.  Accordingly, the claim may not be reopened.  Since no new and material evidence has been received the merits of the claim, to include a discussion of medical or legal authority as to why sinus bradycardia is not a disability under the law, need not be discussed.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

II.  Background for the remaining service connection claims

The Veteran's August 1965 examination for enlistment in the Air Force clinically noted that he had 2nd degree pes planus, non-symptomatic and non-disabling.  His vision and all other systems were within normal limits. 

The Veteran's service medical records for active duty show no evidence of a chemical spill or radiation or asbestos exposure.  

During a December 1966 flight examination, examination of the Veteran's relevant systems showed no pertinent abnormality. 

During a September 1967 flight examination, relevant systems showed no pertinent abnormality.  In May 1968, the Veteran was seen at the dispensary for back pain when breathing.  He gave a one month history of progressive dysphagia.  The impression was cardiospasm versus esophageal diverticulum.  He was seen later in May 1968 at which time the impressions included rule out a hiatal hernia and esophageal diverticulum.  A barium swallow conducted later in May 1968 was within normal limits. 

During an October 1968 flight examination, no pertinent abnormalities were found. 

The medical history portion of Veteran's January 1969 service separation examination shows no pertinent abnormalities, to include no history of eye trouble, headaches, swollen or painful joints, frequent or painful urination, kidney stones or blood in the urine, arthritis, foot trouble, trouble sleeping, depression or excessive worrying, or nervous trouble of any sort.  On the clinical evaluation portion of the examination, all systems examined were within normal limits.  The Veteran's uncorrected vision was 20/20, bilaterally.  

The Veteran's personnel records for active duty, including a service separation document (DD 214), reflect that he worked as an aircraft maintenance specialist.  He was trained to maintain several types of aircraft.  He served in the Dominican Republic from May to June 1965.  These records show that during his service in the Reserve he had numerous periods of ACDUTRA, which is usually two weeks of annual training, and inactive duty training, which is usually one day per month.  His ACDUTRA, as stated above, included August 27, 1977 to September 10, 1977, on June 23, 1989, and from June 27, 1989 to July 8, 1989.   

The medical history recorded during a May 1971 report of an enlistment examination for the Air Force, showed no pertinent positive history.  The examination showed that his distant vision was 20/25 in the left eye, uncorrected.  Near vision was 20/20 uncorrected, bilaterally.  The examiner clinically evaluated the relevant systems as normal. 

Periodic examinations in connection with the Veteran's Air Force Reserve status dated in November 1974 and November 1978 showed no pertinent findings. 

The Veteran was seen at the service dispensary during ACDUTRA in September 1977 for a pulled lower back muscle.  He was given 15 minutes of diathermy treatment. 

An Air Force Reserve examination in September 1980 showed uncorrected distant vision of 20/20 in the left eye.  Near vision, uncorrected, was 20/25 in the left eye.  All relevant systems were clinically evaluated as normal. 

On Air Force Reserve physical in May 1982, uncorrected distant vision was 20/30 in the left eye.  Uncorrected near vision was 20/30 in the left eye.  The remaining pertinent systems were clinically evaluated as normal.  

Private X-rays in February 1984 showed that the Veteran had degenerative disc disease at L5-S1 and an anomalous blocked vertebral body formation at the C6-7 level, with non-development of the intervertebral disc space, posterior facets, and spinous process.  The examination was otherwise normal.  

On a February 1986 periodic Air Force Reserve examination, clinical examination showed uncorrected distant vision was 20/30 in the left eye.  Uncorrected near vision was 20/30 in the left eye.  There was a 2-mm nodule medial canthus in the left eye area of the lacrimal gland.  The diagnoses included defective visual acuity and a hard nodule of the left eye.  The remaining pertinent systems were clinically evaluated as normal. 

A September 1986 Reserve service medical record states that a bug flew into the Veteran's eye.  The assessment was a lacrimal cyst.  
 
On an Air Force Reserve physical in November 1989, the Veteran's near vision in the left eye was 20/100 correctable to 20/30.  Distant vision in the left eye was 20/20, uncorrected.  The diagnoses included defective visual acuity correctable to 20/25 in the left eye.  Microscopic urinalysis showed the presence of hematuria.  The remaining systems were clinically evaluated as normal.  On the accompanying report of medical history, the Veteran indicated that he had lower back pain on September 18, 1989, and that he had received a spinal alignment from a private chiropractor, and treatment at a VA hospital for a sleep disorder and depression.  He stated that he filed a claim for workman's compensation for job-related back and stress injuries incurred while he had been employed at a private company.  He reported kidney stones or blood in his urine.  His rectum and prostate were normal to digital examination.  The remaining pertinent systems were clinically evaluated as normal. 

The Veteran's personnel records for his service in the Air Force Reserve show that he worked as an aircraft maintenance manager and as the Chief, Metal Sheet Section.  Numerous Job Performance Evaluations on file show that he received the highest evaluations assignable.  A September 1992 statement from the Reserve to the Veteran is to the effect that he was placed on inactive Reserve effective in November 1992. 

The Veteran's initial claim for compensation benefits was received on August 2, 1991, along with a September 1989 prescription for Naprosyn. 

Of record are VA outpatient treatment records dated in 1989 and 1990 which reflect treatment for several problems including low back complaints.  In December 1989, the Veteran was referred to VA Rehabilitation Medical Service for low back and cervical spine pain.  The clinical history indicated that he sustained a back injury in the summer of 1989.  He had been receiving treatment from a chiropractor.  In January 1990 it was reported that he injured his low back pulling out a desk drawer in September 1989.  January 1990 VA X-rays taken after complaints of low back pain following a lifting injury showed minimal disc space narrowing at L5-S1.  

The Veteran underwent a VA physical therapy evaluation in January 1990.  The clinical history showed that he hurt his back on the job when he pulled a desk out in September 1989.  It was reported that in July he hit a light.  He was receiving treatment from a chiropractor.  He reported soreness in the low back with some radiation into his buttocks. 

A December 1990 letter from the Veteran's employer to the Veteran is to the effect that his interpersonal skills behavior was unacceptable. 

June 1991 private x-rays showed degenerative disc disease of L5-S1 and an anomalous development C6-C7 intervertebral interspace with fusion with non-development of the intervertebral disc space and posterior facets as well as the spinous process. 

Reports from a private ophthalmologist indicate that he treated the Veteran from January 1991 to March 1991.  The clinical history noted that the Veteran had complaints of floaters in the left eye since December 1990, decrease of a clarity of colors in the left eye, and headaches.  His vision was correctable to 20/20 in each eye.  It was reported that he had some degree of latent hyperopia.  There were significant retinal pigment epithelial changes in the left retina that appeared to be quiescent and could be a consequence of central serous chorioretinopathy.  The physician indicated that central serous chorioretinopathy was one of the few ophthalmic conditions directly related to stress and aggravated by stress.  The physician had previously reported in January 1991 that the hyperopia possibly could be the source of headaches and decreased vision. 

The Veteran received VA/Vet Center mental health treatment in 1991.  In July 1991, he was assessed with anxiety and stress over his health status, complicated by PTSD and obsessive compulsive behavior.  In August 1991 it was reported that stateside service included trauma of a pilot killed in a plane the Veteran was maintaining.  The Veteran believed that the aircraft had faulty parts, and he was required to approve them for flight status.  It was reported that he worked in the defense industry.  Assessments during 1991 included panic disorder without agoraphobia, obsessive compulsive personality disorder (provisional), anxiety disorder with paranoid ideation, personality disorders, obsessive compulsive traits, PTSD traits, paranoid ideations, and depression. 

A July 1991 letter from J. L., M.D. to the Veteran's employer notes that the Veteran was under treatment for a number of medical conditions, and that his most significant condition was severe anxiety secondary to an adult situational stress, depression and paranoia which left him totally incapacitated. 

In an August 1991 letter, D. B., a therapist, reported that she had been working with the Veteran for 6 months for psychiatric complaints that seemed to be related to a recent change in job status.  She recommended that the Veteran not return to his private job. 

On VA evaluation in late August 1991, the Veteran reported acute low back and neck pain.  In September 1991, he reported bloody urine since after falling in 1989.  He was noted to have a history of hematuria for 2 years (since July 1989).  The assessments were microscopic hematuria, urinary tract infection, and low back pain secondary to back injury.  An abdominal ultrasound in mid-September 1991 showed no evidence of urinary tract pathology.  Also that month, he had been treated for prostatitis, but symptoms were still persisting.  Nephrolithiasis was to be ruled out.  

VA examinations were conducted in October 1991.  During a general medical examination, the Veteran complained of low back pain; neck pain; blood in his urine; left eye pain and decreased vision; left hand pain; sleep problems; anxiety attacks; headaches; and memory loss.  The diagnoses were cervical and degenerative spine disease, probably discogenic, and history of urinary stone verses cyst.  Ultrasound showed normal kidneys, calcification of the prostate, and mild lumbar spine hypertrophic changes.   

On VA urology examination in October 1991, the Veteran gave a history of hematuria.  The impressions were probable chronic right epididymitis, probable benign prostatitis, and irregular right renal outline. 

During an October 1991 VA orthopedic examination, the Veteran reported that he was still in the military.  He said that he did not know what happened to his neck.  He reported that he thought he was hit on the head while on the job in 1985, and then six weeks later, he pulled out a desk drawer and hurt his low back.  He also gave different accounts of neck injuries.  An examination of the feet did not show pes planus. 

X-rays showed degenerative bone changes of the Veteran's cervical spine and a blocked vertebra at the C6-C7.  X-rays of the Veteran's lumbosacral spine showed narrowing of the L5, S1 interspace, and non-diagnostic findings of the feet.  A CT scan of abdomen showed marginal enlargement of the seminal vesicales, calcifications suggestive of prior prostatitis, left internal iliac vein phleboliths, and mild hypertrophic degenerative changes of the lumbosacral spine.  Following the evaluation, the diagnoses were congenital anomalous cervical spine, by history, possible lumbosacral strain, and no pes planus. 

A VA eye examination was conducted in October 1991.  At that time, the Veteran reported that he had been told he had a hole in the left retina and the beginning of a cataract in the left eye.  Vision in the left eye was 20/30 with "Letters waving and moving".  The impressions were old central retinal pigment epithelial changes with mottling and atrophy, left eye etiology unclear.  The examiner commented that it could be an old central serous retinopathy. 

In a December 1991 medical report to an insurance company, Dr. L. indicated that the Veteran had diagnoses of adult situational stress with mixed anxiety and depression, chronic degenerative disc disease of the lumbosacral spine and cervical spine, chorioretinopathy, chronic microhematuria of unknown etiology, neck and back pain, and vision loss.  It was also reported that the Veteran had been treated from January to December 1991 for depression and anxiety.  It was stated that the symptoms began in December 1990. 

The Veteran continued to receive intermittent VA treatment from 1991 to 1994 for various medical problems, to include prostatitis, psychiatric complaints, and left eye problems.  At a VA outpatient clinic in September 1991, the Veteran complained of hematuria since an injury in July 1989.  A September 1991 VA ultrasound was negative for kidney stones.  There was a cyst at the inferior pole of the left kidney.  In October 1991, it was noted that studies showed degenerative disc disease of the Veteran's cervical spine with fusion of C6-7 and degenerative joint disease of the lumbar spine.  In March 1992, the Veteran reported visual complaints and headaches following a head injury in 1989.  In June 1992, the Veteran reported headaches for 2 years, neck pain for 3 years, and holes in his retina for 3-4 years.  Hematuria was noted in October 1992.  A July 1993 echogram of the Veteran's abdomen showed that his kidneys were within normal limits.  There was a 12-mm renal cyst at the margin of the upper pole of the left kidney.  At the VA eye clinic in 1994, there were notations of a painful nodule in the left orbital region.  In June 1994, the Veteran was felt to have a left eye cataract.  

In a February 1992 report, F. B., Jr., M.D. listed the Veteran's treatment from October 1989 to November 1991 for problems related to the cervical and lumbar spine.  Dr. B. indicated that the injuries occurred in August and September 1989. 

A February 1992 report from a private physician for the Social Security Administration is to the effect that the Veteran stated that his vision had become progressively poor over the years.  He was told he had holes in his retina and cataracts.  He stated that all the engineers he worked with "came down with something."  He surmised that the chemicals he worked with caused his problem.  He stated that he had been hit between the eyes by a swing light.  Since then, he had constant pressure and a tender area on his forehead and left temple.  He reported that he had a cyst on his kidney.  He denied hematuria presently, but reported having it in the past.  He had been told that he had a congenital fusion in his neck.  He had normal aging vertebra in his back but did receive therapy twice weekly.  An examination of the Veteran's left eye showed uncorrected vision of 20/200 correctable to 20/100.  The impressions were decreased visual acuity, partially corrected with lenses; complaints of low back pain, etiology unclear; alleged congenital cervical fusion; and acute and chronic stress. 

A March 1992 private report of an MRI of the Veteran's cervical spine showed a likely congenital or developmental complete fusion of the C6 and C7 vertebral bodies.  

A March 1992 report of a psychiatric evaluation conducted for the Social Security Administration notes that the Veteran reported that he had a head injury 3 years earlier while at his place of employment.  He was hit by a swinging lamp.  He said that since the injury, he had visual disturbances.  He had a history of a disc prolapse in his neck and blood in his urine.  He denied ever having been hospitalized for psychiatric problems.  He said that he worked as a test mechanic for 26 years had recently been fired from his job, supposedly because he had been violent.  He denied this accusation and said that he had really been fired because he was about to report illegal things that were happening at work.  His behavior evidenced great stress while discussing his workplace.  The physician indicated that there was evidence of severe cognitive impairment.  The diagnoses included major depression and organic affective disorder. 

An April 1992 letter from the Social Security Administration shows that the Veteran was awarded disability benefits effective in July 1991 and that he was receiving worker's compensation benefits. 

On evaluation in June 1992, the Veteran complained of headaches for 3 years and holes in his retina for 3-4 years.  He was felt to have muscle contraction headaches.  

Of record is a transcript of a June 1992 hearing before a state unemployment appeals board.  At that time, the Veteran testified that the nature of his disabilities were possible mental and his spinal cord. 

Of record is a private report from a psychiatrist, dated in July 1992, which is to the effect that he had treated the Veteran from April to July 1992 for anxiety and depression.  The symptoms first appeared in the 1980s, and the Veteran had ceased working in 1990.  The diagnosis was depressive disorder and anxiety disorder. 

A July 1992 report from Dr. L. shows that the Veteran was disabled due to chronic depression and anxiety.  Additional diagnoses listed included narcissistic personality disorder, somatoform disorder, degenerative joint disease of the cervical spine and lumbar spine, spinal stenosis at C5-6, discogenic disease at L5-S1, chorioretinopathy, chronic sinusitis, and acne.  Also reported was chronic microhematuria of unknown etiology. 

An October 1992 private medical record notes that in September 1989, X-rays showed that the Veteran had L5 subluxation, and moderate degenerative changes at C5, 6, and 7, and that the diagnosis was lumbosacral strain and cervical strain.  In January 1990, there was minimal disc space narrowing at L5-S1 but no other osseous abnormalities.  In June 1991, X-rays showed lumbar spine degenerative disc disease at L5-S1; and a blocked vertebral body formation at C6-7, with non-development of the intervertebral disc space, posterior facets, and spinous process.  

In a December 1992 statement in conjunction with the Veteran's claim for long term disability benefits, Dr. L. reported that the Veteran was disabled due to chronic anxiety, with symptoms of stomach pain, choking, chest pain, panic attacks, headaches, dizzy spells, and colitis.  It was reported that these symptoms first began in 1987. 

The Veteran was seen by R. J. R., M.D. in December 1992, for complaints pertaining to his cervical and lumbar spine.  A March 1993 private orthopedic examination revealed diagnoses of cervical radicular syndrome and lumbar radicular syndrome.  An April 1993 letter from the Veteran's employer to the Veteran is to the effect that the two year disability benefit for his nervous disorder had expired early in April 1993.  The records show that the Veteran was enrolled in a state vocational rehabilitation program. 

A private April 1993 renal ultrasound showed an essentially normal study aside from the suggestion of a right lower pole renal cyst or calix.  A cortical cyst involved the lower pole of the left kidney. 

In July 1993, the Veteran reported blood in his urine and stool, and that 7 teeth cracked during a seizure.  He was prescribed antibiotics for prostatitis.  A renal ultrasound showed normal kidneys and a small perirenal cyst.  

An October 1993 private MRI of the Veteran's cervical spine showed a congenital C6-C7 vertebral body fusion, slight C4-C5 posterior disc/osteophyte complex, C5 on C6 retrolisthesis and disc/osteophyte complex with central canal stenosis, and central canal stenosis. 

An October 1993 private MRI of the Veteran's lumbosacral spine showed moderate focal disc protrusion/herniation slightly to the left of the midline at the L5-S1.  There was mild to moderate neural canal stenosis due to mild retrolisthesis, and there were hypertrophic changes at several levels.  An October 1993 private MRI of the Veteran's brain showed no abnormality. 

In January 1994, the Veteran reported that he had been diagnosed with prostatitis in 1989.  After evaluation, the impression was chronic prostatitis with probable pyelonephritis.  Eye evaluation in June 1994 resulted in the impressions of left orbital mass, pigment irregularity of the left macula, and left eye cataract. 

A September 1994 statement from C. P. S., M.D., is to the effect that Dr. S. had known the Veteran for several years and that the Veteran was scrupulously honest, hardworking, and dedicated to the highest values.  Dr. S. indicated that the Veteran had several unfortunate experiences in the military, which saddled him with residual anxiety problems. 

A November 1994 report from Dr. L. contains a diagnosis of PTSD with subjective symptoms of depression and anxiety.  Dr. L. indicated that the symptoms first appeared in 1989. 

An RO hearing was held in January 1995.  At that time, the Veteran testified that while on temporary duty in Alaska in 1967, he was knocked unconscious while working on an aircraft and had a black eye, blurred vision, and a knot by the left eye.  He also reported a sports injury during a squadron volleyball game.  He further reported that a growth was noted in the early to mid-1970's.  He testified that he was first apprised of a low back condition in 1989 at a VA Medical Center.  He said he was treated for a stiff back in the 1970's by a private physician.  He indicated that he had now been told he has a herniated disc.  He said he sought no treatment during active duty, except for sick call, and was given aspirin.  He indicated that he hurt his back falling off a wing of an aircraft. 

He further testified that recent diagnostic studies had shown his neck to be fused.  He indicated that the etiology was unknown but could be related to congenital factors or possibly an old injury.  He reported no active duty trauma.  With regard to claimed blood in urine, the Veteran said he was running and fell on his scrotal area due to an ankle giving way in about 1989.  He had blood in his urine.  He indicated he was an active Reservist.  He also indicated that he noticed blood in the toilet when he was at Eglin Air Force Base and was told he had hemorrhoids.  He now saw blood in his urine about every six months.  He reported he also had kidney cysts and had been given antibiotics and other medications at times.  He reported that he was exposed to radiation and chemicals and now had cysts on his kidneys and felt that the blood in his urine could be due to kidney cysts, which could be related to radiation/chemical exposures. 

Received in February 1995 was a copy of a newspaper article, dated in September 1967, concerning a Navy investigation into an aircraft crash where 2 pilots had to eject.  Also received was a newspaper article concerning a fraud ring at Robins Air Force Base.  It was reported that it was organized in the mid-1980s, and that 2 individuals were civilian maintainers for F-15s.  

A transmittal sheet from the Social Security Administration, apparently dated in 1997, indicates that the Veteran's benefits were continued due to a primary diagnosis of organic mental disorders and a secondary diagnosis of schizophrenia, paranoid type and other psychotic disorders. 

At that time of a November 1997 Board hearing, the Veteran testified that a VA physician informed him that the disabilities involving his left eye, headaches, and memory loss were stress-related.  He indicated that his left kidney problem began when he was in Panama apparently in 1967.  There was a chemical spill and a badge he wore showed radiation exposure.  He testified that he injured his neck loading bombs. 

The Veteran continued to receive treatment at a VA facility from 1995 to 1999 for various complaints, to include prostatitis, headaches, hematuria, left eye complaints, and psychiatric problems.  An EKG in April 1997 was normal.  A May 1997 chest X-ray showed no evidence of cardiopulmonary disease.  A May 1997 renal ultrasound showed a normal right kidney, a left kidney cyst, and renal calculi.  In June 1996, the Veteran had a rash, for 2 days, and there was a rash to his inner thighs and lower buttocks.  In June 1997 he reported chronic headaches.  In June 1997, classic migraine was diagnosed.  In April 1998, colonoscopy was normal.  In August 1998, the Veteran reported having had a tooth extraction at Chillicothe.  A November 1998 ultrasound of his scrotum showed no masses and no evidence of epididymitis.  There was a moderate hydrocele on the right.  The clinical significance was unclear.  This probably indicated idiopathic etiology or probably due to inflammation in the past.  A November 1998 renal ultrasound showed a small cyst in the superior pole of the left kidney and left renal calculi.  The Veteran's psychiatric symptoms were variously diagnosed, to include PTSD, schizophrenia, anxiety, panic attacks, situational PTSD, and psychotic disorder secondary to brain injury. 

The Veteran was seen for the first time at a VA eye clinic in May 1999, with a history of flashes and pain in his left eye for 30 years.  The diagnoses were macular retinal pigment epithelium degeneration, left sided headaches, variable visual symptoms secondary to high stress, and cataract of the left eye. 

On VA psychological evaluation in May 1999, the Veteran stated that his first mental symptoms were in about 1968, after he heard that a friend, also in service, had been in a plane crash.  He said that the plane was piloted either by a Vietnamese or by someone in the CIA.  The pilot, he said, was killed, but his friend survived.  He said that after his 1969 discharge he had worked for various private corporations.  He said that two of his jobs had involved space shuttle and other military/defense projects.  The Veteran took three different psychological tests.  The examiner indicated that he had reviewed the file evidence.  According to the psychologist, the test results showed that the Veteran had marked cognitive deficits and little insight, and that he appeared to meet the diagnostic criteria for schizophrenia, paranoid type, which was diagnosed. 

A VA psychiatric examination was conducted in June 1999.  At that time the examiner reported that he had reviewed the psychologist's report as well as the material in the claims file, including active duty service treatment records.  The examiner noted that the Veteran exhibited severely disorganized thought processes and flight of ideas, and that these same characteristics were displayed throughout the Veteran's many letters in the claims file.  The Veteran showed a full range of affect coupled with mild depression of mood.  The examiner stated that the Veteran cooperated to the best of his ability.  The Veteran said that he had heard voices for years, mainly of dead pilots telling him to put an end to the fraud and cover-ups which were widespread throughout the Department of Defense.  He said he also sometimes had visions of crashing airplanes.  He traced his anxiety to job stress in 1989.  He exhibited poor concentration, poor problem solving ability, diminished ability for abstract thought, and scattered cognitive deficits.  According to the examiner, there was evidence of delusions and of some degree of grandiosity.  

The examiner said that he had found nothing in the Veteran's military records to support the Veteran's claim of mental or other significant health problems while on active duty.  He said that psychiatric problems were first documented in medical evidence in about 1992.  The diagnosis was schizoaffective disorder, depressed; and personality disorder, including narcissistic and obsessive-compulsive traits.  The examiner stated that he found no evidence of PTSD.  He stated that the psychiatric disorders that he found were job-related.  He opined that any psychiatric disorder shown in the record developed after the end of active duty and was not related to active duty. 

In June 1999, the Veteran indicated that while on active duty, he was awarded the Expeditionary Medal for foreign service, military armed conflict campaign in the Dominican Republic.  In 1967, he was a political hostage in South America and held under armed guard for 24 hours.  He was also part of airlifting troops to Detroit for race riots.  He indicated that he was ashamed of having to take up arms against fellow Americans. 

In late June 1999, it was noted that a tooth broke while the Veteran was eating.  Restoration was recommended.  

VA outpatient treatment records show the Veteran was seen at a VA facility for various disorders in 1999 and 2000.  He was evaluated at the neurological clinic in July 1999 for a bony ridge in the left orbital area which the Veteran thought was the trigger point of the pain.  A CT scan of his brain was normal.  He was seen in March 2000 for fibromyalgia.  The diagnoses included myofascial syndrome, depression, and schizophrenia.  He was evaluated at the audiology clinic in May 2000.  At that time, he reported intermittent migraine headaches. 

In June 2000, the Veteran underwent a cystourethroscope.  At that time, he complained of chronic pain in the left testes and sometimes radiation of the pain into the groin and back.  The diagnoses were hematuria and prostatitis. 

Of record are several statements from the Veteran's spouse which describe in part his military duties and his disabilities.  The Veteran has submitted copies of numerous newspaper articles dealing in part with fraud and corruption in the Air Force.  He also submitted medical literature and articles and documents dealing with the military and legislation dealing with protecting whistle blowers.  He has indicated that he was a whistle blower to the Department of Defense regarding fraud, particularly at one Air Force Base.  He stated that faulty parts were used which resulted in the death of pilots. He states that he was involved in an OSI investigation.  

X-rays from June 2003 show no pes planus of either foot.  In August 2003, there was a diagnosis of pes planus.  A September 2003 VA medical record shows assessments of visually significant left eye cataract, macular pigment changes secondary to history of central serous retinopathy history, and refraction error/presbyopia bilaterally.  Another September 2003 medical record shows an assessment of pes planus.   

Colonoscopy in October 2003 found 2 hyperplastic polyps.  In December 2003, the Veteran also had had a random fasting blood sugar of 135.  Diabetes mellitus was to be ruled out.  

On VA podiatry evaluation in January 2004, the Veteran had a decreased medial long arch bilaterally, and pes planus was assessed.  Shoe wear was normal.  X-rays from June 2003 showed no pes planus of either foot.  Hardening of arteries in his abdomen was discussed with him.  

On VA evaluation in February 2004, it was reported that X-rays of the Veteran's lumbar spine in December 2003 revealed lumbar spine degenerative disc disease as well as atherosclerotic vascular disease.  The Veteran complained of a sensation of coldness into his lower extremities.  

On VA evaluation in December 2005, left eye cataracts were found.  

In June 2006, the Board remanded issues to the RO, in part to obtain VA examinations for the Veteran's left eye, cervical spine, low back, flat feet, genitourinary, psychiatric, and headache and memory loss claims.  

On VA examination in April 2007, the examiner was not able to assess the Veteran's memory loss due to psychiatric overlay.  Headaches and small vessel cerebrovascular disease, most likely due to hyperlipidemia, were diagnosed.  The examiner indicated that there was no evidence to support service connection for the cerebrovascular disease.  

On VA examination in June 2007, the Veteran's left testicle, vas deferens, and seminal vesicle were normal, and his teeth were in good repair.  His skin was normal.  It was noted that in April 2007, he had an electrocardiogram in an emergency room, for chest pain, and was found to have a chest wall syndrome.  All studies had been found to be normal.  There had been no cardiac illness, myocardial infarction, congestive failure, rheumatic heart disease, or coronary artery disease, and he had an exercise stress test in 2004 which was normal.  The examiner indicated that the Veteran had anterior chest wall syndrome in the absence of cardiovascular disease.  The Veteran was reportedly seen in 1989 at Warner Roberts Air Force Base after a 5-mile run.  He had fallen and was taken to the emergency room, where he was found to have hematuria.  He had a history of hematuria, likely exercise-induced, without residual.  The Veteran failed to report for a VA low back and cervical spine examination.  

On VA podiatry evaluation in December 2008, the Veteran's feet were noted to have decreased medial arches. 

On VA eye examination in February 2009, the examiner examined the Veteran's eyes, and afterwards provided diagnoses of history of central serous retinopathy of the left eye while in service and that vision in the left eye and central macular pigment disruption match the diagnosis.  The examiner also diagnosed paracentral scotoma of the left eye, secondary to central serous history, more likely than not contributing to difficulty reading; and pseudophakos after cataract surgery bilaterally.  An August 2011 addendum to that report indicates that extensive claims file review was conducted.  It was noted that the Veteran's visual acuity was 20/20 in each eye in November 1974, and 20/20 in the right eye and 20/30 in the left in May 1982.  A July 1992 medical record referred to ongoing ophthalmological treatment for chorioretinopathy.  The examiner's opinion was that it was unlikely that service between 1965 and 1969 affected the ocular condition of central serous chorioretinopathy that occurred 10 years later.  As noted in the February 2009 VA examination report, central serous of the left eye was diagnosed in 1980.  History and examination forms from the 1970s showed normal ocular health after the period of service concluding in 1969.  

On VA psychiatric examination in February 2009, the examiner examined the Veteran and indicated that he did not fulfill the criteria for a diagnosis of PTSD, explaining that he did not have any flashbacks, intrusive thoughts, or startled response.  The assessments were bipolar disorder with psychotic features, and narcissistic personality disorder.  The examiner's opinion was that the Veteran's symptoms were not connected to his service.  In an August 2011 addendum to that report, the examiner indicated that the Veteran had not had any stressors in the Air Force, so PTSD diagnostic criteria A was not met.  Criteria B was not met, as he had no intrusive thoughts or nightmares.  Criteria C was not met, as he had no avoidance behavior.  The examiner set forth the diagnostic criteria for bipolar disorder and indicated that the Veteran had signs and symptoms of it.  He noted that it is a clinical course that is characterized by one or more manic episodes or mixed episodes, and that individuals often have one or more major depressive episodes.  The examiner noted that the Veteran had had depression and mania under treatment from 1989.  He had been discharged from service in 1969 and his condition was not secondary to his service.  The examiner also noted that the Veteran had some traits of narcissistic personality disorder, noting its characteristics.

In February 2010, the Board remanded issues to the RO, to have it comply with the Board's June 2006 remand.  The RO was to obtain additional relevant records and further examine the Veteran.  However, as noted earlier, the Veteran indicated in June 2011 that he was not reporting for any more VA examinations and that he felt that the claims should be decided based on the evidence of record.  

A June 2011 VA dental clinic note indicates that the Veteran had complete maxillary dentures, with which he was satisfied, as well as a flat palate vault and short alveolar ridge.  His oral tissue appeared normal.  

Pes planus was reported on VA evaluation in May 2012, but the clinical portion of the examination made no findings of pes planus.  The findings concerned the right ankle and subtalar joints and pain to the left 3rd and 4th metatarsals related to metatarsal fractures.  The Veteran stated that right foot and ankle pain started after a fall which happened 40 years prior, and that the left foot pain started after he broke the metatarsals in his left foot in 1980.  He had no other pedal complaints.  

A VA dental opinion was obtained in June 2012.  The examiner indicated that the Veteran's current condition of edentulism of the maxilla was not likely due to a primary result of his service-connected gastroesophageal reflux disease.  The rationale was that the Veteran had claimed that his maxillary teeth were decayed and lost due to gastroesophageal reflux disease.  He was edentulous on his maxillary arch since 2010, when teeth were extracted.  No dental note was made at the time of the extraction indicating that the teeth were affected by gastroesophageal reflux disease or that the decay was associated with gastroesophageal reflux disease.  The Veteran's remaining mandibular dentition had not been assessed at that time.  Due to the lack of documentation of the indication for extraction and no remaining maxillary teeth, it was impossible to assess the effect of gastroesophageal reflux disease on the dentition.  The lingual surfaces of maxillary anterior teeth are typically affected by erosion in patients with gastroesophageal reflux disease.  This did not normally result in loss of posterior teeth or decay, unless poor oral hygiene is present.  Decay and periodontal disease are not a result of gastroesophageal reflux disease.  If a patient with gastroesophageal reflux disease maintains good oral hygiene, with healthy dentition and gingival tissue, the teeth should remain intact without the need for extraction.  

III. Analysis of the remaining service connection claims

The claims for service connection for cervical spine, low back, flat feet, genitourinary disability including hematuria, prostatitis, kidney stones, and cysts; psychiatric, and headaches and memory loss were received in the 1990's.  The other claims being decided hereunder were received in 2010.  

A. Left eye disorder 

The service treatment records from the Veteran's active duty show no evidence of any disease or injury of the left eye.  These records demonstrate that he had normal vision and do not suggest any visual impairment.  The separation examination showed uncorrected vision of 20/20.  The medical records for his Reserve duty likewise show no evidence of a left eye disease or injury, except that a February 1986 examination noted a 2-mm nodule in the left eye area.  However, this was a periodic evaluation and the Veteran was not on ACDUTRA at that time.  Private eye examinations in 1991 showed bilateral hyperopia. 

Hyperopia is a type of refractive error.  Dorland's Illustrated Medical Dictionary 797 (28th ed. 1994).  38 C.F.R. § 3.303(c) provides that refractive error of the eye is not a disease or injury for which service connection may be established.  There is no competent and credible evidence of any decrease in vision of the left eye which is related to the Veteran's Reserve duty.  

As for the Veteran's later demonstrated central retinal retinopathy with the resulting paracentral scotoma of the left eye, while the Veteran advised a VA examiner in February 2009 that he had central serous retinopathy while in service, there is no competent and credible evidence of an eye disease or injury in service.  To the contrary, none were found in service and none were shown until many years after service.  Moreover, the VA examiner to whom he reported that ultimately indicated, in 2011, after reviewing the claims folder thoroughly, that central retinal retinopathy with the resulting paracentral scotoma of the left eye was unlikely related to service from 1965 to 1969, as it occurred 10 years later, and there had been normal ocular health in the interim.  The Veteran's ocular health in fact appears to have been normal for those 10 years post-service, as reflected by the evidence including the medical records from those 10 years post-service.  Accordingly, this opinion is accepted as satisfactory.  Next, cataracts were not manifest in service.  Instead, they were first shown years post-service and have not been related to service.  While the Veteran reported in January 1995 that he had had an eye injury in Alaska in 1967, this report is not credible, as this is not shown in any service treatment records and he was clinically evaluated on a number of occasions thereafter, with there being no indication of a prior eye injury, and he failed to mention an in-service eye injury at the time of an October 1991 VA eye examination.  Other reasons for finding this statement not credible are provided further below.

In summary, there is no competent and credible evidence to relate any of the diagnosed eye disorders to the Veteran's period of service.  Accordingly, the Board finds that service connection is not warranted for a left eye disability.

B.  Cervical spine disability 

Service treatment records for active duty as well as Reserve duty medical records do not show any cervical spine symptoms, pathology, disease, or injury.  The first satisfactory evidence of a cervical spine disorder was in February 1984, when an anomalous blocked vertebral body formation at the C6-7 level was noted.  The Veteran was thereafter seen at a VA outpatient clinic for cervical spine pain after an injury in the summer of 1989.  When evaluated the following month, he indicated that he sustained the back injury in September 1989 at work.  In June 1991, degenerative disc disease was shown.  During the October 1991 VA examination, the Veteran indicated that he did not know what happened to his neck.  He stated that he thought he hit his head at work in 1985.  

While a VA examiner in January 2009 opined that the Veteran's cervical spine condition, including degenerative disc disease, was related to service injuries reported by the Veteran, there is no probative evidence indicating that he had any relevant service injuries.  To the contrary, the preponderance of the evidence including the negative reports of medical history the Veteran gave over the years of service, and the negative service examinations at those times, indicates that he did not.  Accordingly, the Board finds that this medical opinion is undermined by this fact.  Miller v. West, 11 Vet. App. 345, 348 (1998); Black v. Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  There is no competent and credible evidence of record which shows that any of the Veteran's current cervical spine disorders were manifest in or related to service, or that arthritis of his cervical spine was manifest to a degree of 10 percent within 1 year of active service separation, and his neck was noted to be normal on a number of service examinations.  Accordingly the Board finds that the preponderance of the evidence is against service connection and is not warranted for a cervical spine disability. 

C.  Low back disability 

Service treatment records show that the Veteran was seen in May 1968 for back pain when breathing.  However, evaluations conducted at that time did not demonstrate the presence of a low back disorder.  Instead, upper gastrointestinal pathology was suspected.  A back disorder was not diagnosed during active service and the separation examination revealed no evidence of a back disorder; to the contrary, the Veteran's back was clinically normal at that time. 

The Veteran was seen at the dispensary during a period of ACDUTRA in September 1977 for a pulled lower back muscle.  He was given 15 minutes of diathermy treatment.  However, subsequent Air Force Reserve reports of medical history and examinations showed no abnormality of the low back.  To the contrary, for instance, in reports of medical history which the Veteran completed just 2 months later, in November 1977, he denied having or ever having had recurrent back pain.  Moreover, subsequent service records of treatment were silent as to back problems, and the Veteran continued to deny having or ever having had recurrent back pain, with the exception of a record dated in November 1989.  That coincides with other medical records which first show a chronic low back disorder in 1989, some 12 years after the September 1977 pulled muscle.  The reports reflect that the Veteran had sustained an on-the-job injury to the low back in September 1989.  Degenerative joint and disc disease of the lumbar spine, rather than a pulled muscle, were subsequently diagnosed.  

While a VA examiner in January 2009 opined that the Veteran's lumbosacral spine degenerative disc disease with herniated nucleus pulposus is at least as likely as not due to an injury he apparently sustained during a period of ACDUTRA, the September 1977 service report shows that the injury in service at that time was a muscle pull, not a joint or disc injury, and joint and disc disease are now shown.  Additionally, shortly after the September 1977 treatment, the Veteran denied recurrent back pain, and his current low back degenerative joint and disc disease with radicular symptoms was not manifest until after a September 1989 on-the-job back injury, strongly suggesting that the 1989 low back injury and/or the aging process in the interim years, rather than service, was the cause.  The examiner in January 2009 did not consider the nature of the September 1977 back injury as reflected by the treatment records from that time and thereafter, and did not note that the Veteran had been essentially normal by all credible accounts of record until the September 1989 back injury.  For this reason, the Board finds that the January 2009 medical opinion is fatally flawed and cannot be used to establish service connection for the Veteran's current lumbar spine degenerative joint and disc disease.  

The preponderance of the evidence including the negative reports of medical history the Veteran gave over the years of service, and the negative service examinations, indicates that his May 1968 back pain and September 1977 muscle pull resolved completely without chronic residuals.  The preponderance of the competent and credible evidence shows that the Veteran's currently diagnosed degenerative joint and disc disease of his low back was not manifest in service and is unrelated to service, or to his service in the Reserve, to include the September 1977 muscle pull.  

Even at the time of the first post-service reports of low back complaints in 1989, the Veteran reported that he had had a low back injury in 1989, not in service, and evidence from then or thereafter is when a chronic low back disc disorder was first documented.  Furthermore, arthritis of the Veteran's low back clearly was not manifest to a degree of 10 percent within 1 year of the Veteran's February 1969 active service separation as shown by the negative evidence for years after active service separation.  Accordingly, Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder, and that as such, service connection should be denied. 

D. Flat feet 

The Veteran's August 1965 enlistment examination showed the presence of 2nd degree pes planus, non-symptomatic and non-disabling.  In essence, 2nd degree flat feet was clearly noted on that service entrance examination.  Therefore the issue is whether the pre-service flat feet underwent a chronic increase in severity during military service, to support service connection by way of aggravation pursuant to 38 C.F.R. § 3.306.  In this regard, the remaining service medical records for active duty, including the separation examination, contain no indication of problems related to flat feet.  In all reports of medical history during service, the Veteran denied having or having had foot trouble, and in all reports of service examinations, his feet were found to be clinically normal.  Reserve medical records likewise contain no evidence of flat feet symptomatology or worsening.  

On VA examination in January 1999, the Veteran reported that constant marching associated with basic training and also aggressive physical activity associated with active military duty had worsened his feet "to this point."  Hence, it was the examiner's opinion that the Veteran's current bilateral flexible pes planus was at least as likely as not due to an aggravation of his prior existing disability due to active duty between 1965 and 1969.  This opinion was based on the Veteran's assertion of worsening of his feet from service to the present time, whereas what is at issue is whether his flat feet became worse in service, see 38 C.F.R. § 3.306, and the preponderance of the evidence indicates that his flat feet did not become worse in service.  

Reports from the Veteran during service and on service discharge examination in January 1969 were to the effect that he had had no foot trouble in service.  These are deemed most credible as they were made in service, at times when he was being examined.  Additionally, the examiners in service and on service discharge examination in January 1969 did not note pes planus worse than it was on service entrance examination.  To the contrary, no pes planus abnormalities were found and the Veteran's feet were found to be normal.  These reports are also found to be very credible evidence that his flat feet did not worsen in service, as they were by examiners at the time.  

The Veteran indicated in August 2010 that his flat foot problem was aggravated by a sports injury that occurred in 1965 or 1966, but this is not shown in the record and the service reports from after this contradict this recent self-serving compensation setting statement.  Accordingly, his statement of a service aggravation of his flat feet is rejected as contrary to the preponderance of the evidence.  

There is no competent and credible evidence that the Veteran's flat feet became worse during service (and even to this day, there is no competent and credible evidence that his flat feet disability is worse now than it was on service entrance examination).  There was no symptomatology reported from flat feet during active service or in ACDUTRA, and no evidence shows a foot injury during INACDUTRA.  Accordingly, the Board concludes that the preponderance of the competent and credible evidence indicates that the Veteran's pre-service flat feet were not aggravated by any period of service.  As such, service connection for flat feet is denied. 

E.  A genitourinary disability, including prostatitis, hematuria, kidney stones, and cysts 

The service treatment records from active duty reflect no complaint or finding pertaining to a genitourinary disorder, to include any kidney problems, prostatitis, cysts, or hematuria.  They contain no evidence of any injury to the groin area and no evidence of claimed radiation or chemical exposure, or consequent treatment or pathology.  The medical records pertaining to service in the Reserves, covering the period from 1971 to 1986, likewise reflect no complaint or finding pertaining to a genitourinary disorder or an injury to the groin area.  

The first clinical evidence of a genitourinary disorder was at the time of the Reserve service examination conducted in November 1989.  The Veteran was not on ACDUTRA or INACDUTRA at the time.  At that time of the November 1989 Reserve service examination, microscopic urinalysis showed hematuria.  Subsequent testing showed the presence of a cyst and calculi involving the left kidney.  Also diagnosed was prostatitis.  This was all many years after active duty and not during ACDUTRA or INACDUTRA. 

The Veteran has indicated that the blood in his urine began after he sustained trauma to the scrotum while on ACDUTRA apparently in July 1989.  However, this report of trauma during ACDUTRA and its cause for hematuria is not credible or competent.  The Reserve records contain no evidence of any such trauma, and trauma during ACDUTRA was not reported as its cause at the time of the November 1989 reserve service examination.  In fact, no prior trauma was mentioned in November 1989.  The Board finds that the hematuria was first manifest in November 1989 when the Veteran was not on ACDUTRA, and subsequently, a cyst, kidney stones, and prostatitis were shown.  

A VA examiner indicated in January 2009 that the Veteran's kidney stones and renal cysts were not related to his injury in the Air Force Reserves, that he had no problems with his genitourinary system while on active duty, and that his kidney stones, cysts, and chronic prostatitis were not secondary to the injury while training in the Air Force Reserves both ACDUTRA and INACDUTRA.  

The preponderance of the competent and credible evidence of record indicates that no current genitourinary disorder was manifest in service or is related service, to include any incident therein.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that as such, service connection is not warranted for a genitourinary disability, including hematuria, prostatitis, kidney stones, and cysts. 

F.  A psychiatric disorder, to include PTSD 

The Veteran has claimed service connection for a psychiatric disorder, to include PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Concerning PTSD, while it has been reported in the past, the Veteran was thoroughly examined for PTSD by VA in February 2009, and the examiner at the time indicated that he did not meet 3 of the necessary criteria for a diagnosis of PTSD, explaining why.  None of the diagnoses of PTSD of record indicate that the official diagnostic criteria for a diagnosis of it were considered and found to be met or describe how the criteria are met.  Accordingly, the Board finds that the Veteran has not had PTSD during the course of the claim, relying on the February 2009 VA examination report as most probative and the lack of evidence to show that PTSD has been diagnosed in accordance with the official diagnostic criteria.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  There is also an issue as to the adequacy of claimed service stressors.  Since there is no competent and credible evidence that the Veteran has PTSD diagnosed in accordance with the official diagnostic criteria, service connection cannot be granted for it.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

As for other Axis I psychiatric disease which is present, the examiner in February 2009 set forth the criteria for a diagnosis of bipolar disorder, indicated that the Veteran had signs and symptoms of it, and diagnosed bipolar disorder after longitudinally considering the Veteran's psychiatric history and explaining how it fit the pattern of bipolar disorder.   Accordingly, the Board is satisfied that this disorder currently exists.  Prejean.  Likewise, it appears that the Veteran may have a schizophrenic disorder, as supported by the May and June 1999 VA medical reports showing that psychological testing and review of the claims folder supported it.  

The Veteran's active duty service treatment records do not contain any diagnoses of psychiatric disorder, and he denied having or having had psychiatric symptoms on service examinations, including at the time of his service discharge examination in 1969.  The Veteran was seen at the dispensary in May 1968 for back pain when breathing and a one month history of progressive dysphagia.  However, he was not found to have a psychiatric disorder and he was normal on service examinations later.  A sleep disorder and depression were first reported at the time of the November 1989 Air Force Reserve physical examination which noted that the Veteran indicated that he was being treated for them at the time.  This was many years after service and after a 1989 on-the-job back injury which had lasting physical consequences impacting his employability.  An August 1991 statement from the Veteran's therapist, Dr. P., states that the Veteran's psychiatric complaints were related to a recent change in job status.  Also, the VA examiner in June 1999 reviewed the Veteran's claims folder, found nothing in his military records to support his claim of mental health problems in service, and opined that any psychiatric disorder shown in the record developed after the end of active duty and was not related to active duty.  

More recently in February 2009, the VA psychiatric examiner longitudinally reviewed the Veteran's medical history and concluded that his current psychiatric disorder was unrelated to his service, noting that he had been discharged from service in 1969 and that depression and mania were first shown in 1989.  While Dr. S. indicated in September 1994 that military experiences had saddled the Veteran with anxiety problems, he did not provide specific information such as what psychiatric disorder the Veteran had, what in-service experiences saddled the Veteran with it, and how, and so the Board finds that his opinion is lacking in significant probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

Based on the evidence, the Board concludes that the preponderance of the competent and credible evidence demonstrates that no current Axis I psychiatric disorder was manifest in service or is related to service, and that schizophrenia was not manifest to a degree of 10 percent within 1 year of separation.  In light of the above, the Board finds that service connection is not warranted for any current Axis-I psychiatric disorder.   

To the extent the record supports an Axis II diagnosis of personality disorder, the Board notes that the provisions of 38 C.F.R. § 3.303(c) indicate that personality disorders are not diseases or injuries within the meaning of VA compensation legislation.  In light of this, service connection cannot be granted for a personality disorder.  

G.  Headaches and memory loss

Service treatment records from active duty, as well as Reserve treatment records, do not show any evidence of a head injury, or that the Veteran had experienced memory loss or headaches.  The first report of headaches was to an ophthalmologist in January 1991.  The Veteran stated at a 1995 RO hearing that he was knocked unconscious during active duty in 1967, but there is no support in the medical record for this, and the Board finds that it is not credible.  The Veteran had earlier asserted that he had problems as the result of a head injury incurred during his employment in 1989, which was many years after service, and this seems much more credible as it was made closer in time to the first report of headaches in 1991, and is very consistent with his June 1992 report of headaches for 2 years and his earlier service denials of headaches.  Additionally, headaches were first shown many years after service.  No competent and credible evidence shows that headaches or memory loss were manifest in service or to a degree of 10 percent within 1 year of active service separation, or that they are related to service. Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for them, and that as such, service connection is not warranted for them. 

H.  Nephritis

Service treatment records from active duty, as well as Reserve medical records, other than the November 1989 Reserve physical which showed microscopic hematuria and the Veteran's report of kidney stone or urine in his blood, do not contain any evidence to suggest nephritis.  In September 1991, nephrolithiasis was to be ruled out.  April and July 1993 renal ultrasounds were negative for nephritis.  Pyelonephritis was first shown in January 1994.  All of this was many years after active service.  

Moreover, there does not appear to be a current diagnosis of nephritis of record.  In the absence of a diagnosis of a current nephritis and competent credible evidence showing that it is related to service, service connection cannot be granted for nephritis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  As such, service connection is not warranted for nephritis. 

I.  Peripheral vascular disease, hardening of the arteries, and calcified aorta.

Service treatment records from active duty, as well as Reserve medical records, do not show peripheral vascular disease, arteriosclerotic disease, or aortic calcification, and on Air Force Reserve physical in November 1989, pertinent systems were normal.  VA X-rays from December 2003 showed atherosclerotic vascular disease.  

The available competent and credible evidence of record does not show that the Veteran's arteriosclerosis was manifest in service, was manifest to a degree of 10 percent within 1 year of separation, or is related to service.  Accordingly, the Board concludes that service connection is not warranted for peripheral vascular disease, hardening of the arteries, and/or calcified aorta.  

J.  Skin, diabetes, lupus, Reynaud's, and cardiovascular renal disease

Service treatment records show no diagnoses of skin, diabetes, lupus, Reynaud's, or cardiovascular renal disease disorders.  There was a rash over the Veteran's trunk and arms in May 1968.  No diagnosis was provided, and the only treatment was observation.  Thereafter, the Veteran's skin was found to be normal when examined on a number of occasions.  

No skin, diabetes, lupus, Reynaud's, or cardiovascular renal disease disorders are competently and credibly shown currently or related to service.  In June 2009, a VA examiner examined the Veteran and found that he did not have cardiovascular disease.  In August 2010, the Veteran indicated that he had growths on his skin, but he did not otherwise describe them in any detail, and no medical records have been submitted showing any skin disorder.  Furthermore, the Veteran has refused further VA examinations.  While the Veteran has claimed the above disorders, as a layperson, he is not competent to supply a current medical diagnosis as to diabetes, lupus, and Reynaud's, as doing so requires medical expertise as to these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, as for the existence of any current skin disease, the Board finds the Veteran to be not credible, for reasons explained further below.  Accordingly, the Board finds that no competent credible evidence of record indicates that the Veteran currently has any skin, diabetes, lupus, Reynaud's or cardiovascular renal disease disorders, or that they are related to service.  In the absence of satisfactory evidence showing that the Veteran currently has these claimed disorders and that they are related to service, service connection is not warranted for them.  

K.  Colon polyps

Service treatment records show no diagnoses of colon polyps.  A colonoscopy was normal in April 1998 and the first showing of colon polyps, which were benign, was in October 2003.  No competent and credible evidence of record indicates that the Veteran has colon polyps currently or that they were manifest in service or are related to service.  Accordingly, service connection for colon polyps is not warranted.  

L.  Dental

Dental disabilities which may be awarded compensable disability ratings are now set forth under 38 C.F.R. 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015). 

For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.  

For claims for service connection for dental conditions, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. 38 C.F.R. § 3.381(a). 

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The Veteran has claimed service connection for atrophy of the alveolar ridge as secondary to his service-connected gastroesophageal reflux disease.  The Veteran's service dental records show missing wisdom teeth on service entrance, and routine dental care in service.  No in-service dental trauma is claimed or shown.  An April 2004 VA dental record shows that the Veteran had rampant caries throughout his dentition.

In June 2011, a flat palate and short alveolar ridge were reported, and the Veteran had complete maxillary dentures.  The VA examiner in June 2012 noted that the Veteran had claimed that the teeth of his maxilla had been decayed and lost due to his service-connected gastroesophageal reflux disease.  However, the examiner indicated that they were unlikely to have been a primary result of his service-connected gastroesophageal reflux disease.  The explanation included notations that there was no dental note made at the time of the teeth extractions in 2010, indicating that they were affected by his gastroesophageal reflux disease, or that the decay was associated with it.  The examiner also noted that the lingual surfaces of maxillary anterior teeth, but not posterior teeth, were typically affected by erosion in patients with gastroesophageal reflux disease.  All of the Veteran's maxillary teeth, however, had been extracted in 2010, and the examiner indicated that if a patient with gastroesophageal reflux disease maintains good oral hygiene, with healthy dentition and gingival tissue, the teeth should remain intact without the need for extraction.  

In light of the evidence, the Board finds that the claim must be denied.  There is no competent and credible evidence to show that the Veteran has any of the compensable dental disorders which are listed under 38 C.F.R. § 4.150.  To the extent his alveolar atrophy may qualify as a compensable dental disorder, and this is doubtful since the lost masticatory surface appears to have been replaced by a suitable prosthesis (complete maxillary dentures), no competent and credible evidence indicates that this was manifest in service or is related to service, or that it was caused or aggravated by the Veteran's service-connected gastroesophageal reflux disease.  To the contrary, the medical opinion in June 2012 was unfavorable for reasons it explained.

The only other evidence in the record concerning the etiology of the Veteran's disorders are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disabilities at issue in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

As for credibility, the Board notes that while one doctor said that the Veteran is scrupulously honest, the Veteran has provided inconsistent histories, has been noted to have cognitive deficits, has made countless assertions which are unsubstantiated, and has made a number of assertions which are contradicted by much more probative evidence.  He has been noted to be delusional, was found to be a poor historian on VA examination in April 2007, and has made numerous tangential arguments in the record, including during his June 2015 hearing.  In light of this, the Board finds that the Veteran has not provided any credible relevant statements which are materially favorable to his claims, which can now result in an allowance of any of the claims discussed above.  

The preponderance of the evidence is against the above claims which have been decided on their merits and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

IV.  Gastroesophageal reflux disease effective date

The Veteran filed a claim for service connection on August 2, 1991.  The first rating decision of record, in October 1992, denied service connection for stomach disability, with the notation being:  "Stomach pains (not shown in service) ."  The October 1992 denial of service connection for stomach disorder was appealed, the Board's March 2002 decision denying service connection for it was vacated by the Court in August 2005, and ultimately, the RO's May 2009 grant of service connection for gastroesophageal reflux disease came about as a result of and satisfied the initial appeal for service connection for stomach disability, and the Veteran later timely appealed for an effective date prior to January 22, 2009 for his service-connected gastroesophageal reflux disease with hiatal hernia.  In April 2012, the RO changed the effective date for it to July 18, 2006.  

The effective date of an award of disability compensation based on an original claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Service treatment records show that in May 1968, the Veteran was seen for a 1 month history of progressive dysphagia.  It had started to bother him even when not eating.  No positive clinical findings were reported, but the impression was cardiospasm verses esophageal diverticulum.  Bentyl was prescribed, and if there was no improvement, the Veteran was to have a barium swallow.  A little over 3 weeks later, it was reported that he was having dysphagia and had had it for about 2 months.  The pain was about mid-sternum, and the Veteran reported that he did have particles of food regurgitate into his mouth about 30 minutes to 1 hour after eating.  Achalasia, esophageal diverticulum, and hiatal hernia were to be ruled out.  A barium swallow showed no intrinsic abnormalities of the esophagus, and no reflux.  

The Veteran complained of stomach pain at the time of a VA examination on October 9, 1991.  His abdomen was soft and had no masses or hernias.  A CT scan of his esophagus and abdomen appeared unremarkable.  No diagnosis confirming or ruling out a stomach disorder or gastroesophageal reflux disease with hiatal hernia was provided.

In December 1992, a private physician indicated that the Veteran had chest and stomach pain and choking in his throat, that the symptoms first appeared in 1987, and that the Veteran was on cimetidine, which inhibits stomach acid production.  

On VA evaluation on October 17, 2003, the Veteran reported that he had been told that he had a nervous stomach in the 1960's.  Globus hystericus, rule out gastroesophageal reflux disease was assessed.  On July 18, 2006, there was a diagnosis of hiatal hernia with reflux and mild erythema.  

At the time of a VA examination in January 2009, in reference to stomach disorder, the Veteran complained of having a hiatal hernia, reflux, and heartburn.  The examiner reviewed the Veteran's claims folder and noted that he apparently had problems with dysphagia while in service and had an upper gastrointestinal series ("barium swallow") at that time which was negative.  Subsequently, in the 1990s, the Veteran was diagnosed with hiatal hernia and gastroesophageal reflux disease, and in 2002, he was told about having duodenitis.  On examination in January 2009, his abdomen was soft and nontender, with no tenderness, rigidity, rebound tenderness, or guarding noted.  The examiner's assessment was that the Veteran did have symptoms suggestive of gastroesophageal reflux disease while on active duty.  Over the course of several years following the active duty, while in Reserves as well, he had problems that prompted further investigations, and he was found to have a hiatal hernia with gastroesophageal reflux disease and duodenitis.  Hence, it was the examiner's opinion that the Veteran's current diagnosis of gastroesophageal reflux with hiatal hernia is at least as likely as not related to his symptoms of dysphagia while in service. 

Based on the evidence, the Board finds that an effective date of August 2, 1991, but not earlier, for the grant of service connection for gastroesophageal reflux disease with hiatal hernia, is warranted.  The original claim for service connection was filed on that date, the October 1992 decision denying service connection for stomach pains was not final, and eventually, it was determined by a VA examiner in January 2009 that the Veteran had gastroesophageal reflux disease with hiatal hernia that was related to the symptoms of dysphagia which he had while in service, and service connection was granted for gastroesophageal reflux disease with hiatal hernia to satisfy the appeal for service connection for stomach problems.  

Under these circumstances, with gastroesophageal reflux disease with hiatal hernia symptoms reasonably shown in and continuing since service, and the current gastroesophageal reflux disease with hiatal hernia having been related back to the in-service symptoms, the effective date for the grant of service connection for the Veteran's gastroesophageal reflux disease with hiatal hernia should be the date of his original claim on August 2, 1991, but not earlier.  See Delisio v. Shinseki, 25 Vet. App. 45 (2011), wherein the Court indicated that:  an effective date should not be mechanically assigned based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date the disorder first manifested.  A finding of an earlier effective date than the date of diagnosis may be made based on evidence of symptoms at an earlier date.  

Since the Veteran was not discharged from service within 1 year prior to the receipt of his August 2, 1991 claim, and no prior claims were filed, an effective date prior to that date cannot be assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

As new and material evidence has not been received, the claims for service connection for a left testicular hydrocele and sinus bradycardia are not reopened and remain denied.  

Service connection for a left eye disability is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a low back disability is denied. 

Service connection for flat feet is denied. 

Service connection for a genitourinary disability, including hematuria, prostatitis, kidney stones, and cysts, is denied. 

Service connection for a psychiatric disorder, to include PTSD, is denied. 

Service connection for headaches and memory loss on an organic basis is denied. 

Service connection for nephritis is denied.

Service connection for peripheral vascular disease, hardening of the arteries, and calcified aorta is denied.

Service connection for a skin disorder is denied.

Service connection for diabetes mellitus is denied.

Service connection for lupus is denied.

Service connection for Reynaud's disease is denied.

Service connection for a cardiovascular renal disease is denied.

Service connection for colon polyps is denied.

Service connection for a dental condition to include atrophy of the alveolar ridge is denied.

An August 2, 1991 effective date, but not earlier, for the grant of service connection for gastroesophageal reflux disease with hiatal hernia is allowed.


REMAND

TDIU

The Veteran has appealed for TDIU.  Currently, service connection is in effect for chronic right ankle sprain, evaluated as 10 percent disabling; bilateral tinnitus, 10 percent; gastroesophageal reflux disease, 10 percent; and bilateral hearing loss, noncompensable, for a combined schedular rating of 30 percent from July 18, 2006. 

In the Veteran's August 2010 VA Form 21-8490, he indicated that he last worked full time in 1989/1990, and that a service department review board had found (many years ago) that he was not fit for worldwide service due to physical and mental problems.  There is evidence of unemployability of longstanding duration, from prior to the July 18, 2006 effective date that the RO previously assigned for the Veteran's service-connected gastroesophageal reflux disease with hiatal hernia.  Furthermore, the Veteran testified in June 2015 that he last worked full time in the 1990's.  

The Board has found in the instant decision above that an August 2, 1991 effective date is warranted for the grant of service connection for the Veteran's gastroesophageal reflux disease with hiatal hernia.  Accordingly, the Board finds that due process requires the RO to rate the Veteran's gastroesophageal reflux disease with hiatal hernia in the first instance before again considering his claim for TDIU.  His TDIU appeal appears to be inextricably intertwined with the rating the RO assigns for his gastroesophageal reflux disease with hiatal hernia.  See Harris v. Derwinski, 1 Vet.App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning whatever rating is appropriate for the Veteran's service-connected gastroesophageal reflux disease from August 2, 1991, the RO should readjudicate the matter of entitlement to TDIU.  If TDIU remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


